t c summary opinion united_states tax_court teresa j henley petitioner v commissioner of internal revenue respondent docket no 4242-16s filed date teresa j henley for herself jerrika c anderson for respondent summary opinion morrison judge this case was heard pursuant to sec_7463 of the internal_revenue_code_of_1986 as amended in effect when the petition was filed 1all subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for the year at issue pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this court has jurisdiction pursuant to sec_6213 the respondent referred to here as the irs issued a notice_of_deficiency to the petitioner teresa j henley for the taxable_year determining an income-tax deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure the issue to be resolved is the amount of henley’s wagering-loss deduction under sec_165 and d we hold the amount is dollar_figure which is the amount the irs conceded with the deduction allowed in that amount the section-6662 a penalty drops to dollar_figure background henley resided in alabama when she filed the petition during henley played slot machines at two casinos in biloxi mississippi these were the boomtown casino and the hard rock casino on her federal_income_tax return for henley reported that her gross_income consisted solely of dollar_figure of alimony income she reported no above- the-line deductions she claimed the standard_deduction she filed using single status the irs received forms w-2g certain gambling winnings from the two casinos showing that they paid henley the following slot-machine winnings in date date date date date date date date date payor hard rock casino - biloxi boomtown casino - biloxi boomtown casino - biloxi boomtown casino - biloxi boomtown casino - biloxi boomtown casino - biloxi boomtown casino - biloxi boomtown casino - biloxi amount dollar_figure big_number big_number big_number big_number big_number big_number big_number in the notice_of_deficiency the irs determined that henley’s gross_income included dollar_figure in gambling income the dollar_figure amount was calculated using the total_amounts on the forms w-2g except for amounts duplicated on more than one form w-2g thus the dollar_figure total omitted one reporting of dollar_figure and two reportings of dollar_figure the notice_of_deficiency stated that it relied on the following forms w-2g in calculating gambling income payor hard rock casino - biloxi boomtown casino - biloxi boomtown casino - biloxi boomtown casino - biloxi boomtown casino - biloxi total amount dollar_figure big_number big_number big_number big_number big_number the notice_of_deficiency did not state the dates of the payments reported on the forms w-2g that made up the dollar_figure total the notice_of_deficiency determined a deficiency of dollar_figure the notice_of_deficiency also determined that there was a substantial_understatement_of_income_tax for which a section-6662 a penalty of dollar_figure should be imposed in the boomtown casino in biloxi wrote henley a letter stating that its records showed that henley’s wins and losses for each month of were as follows month amount of win or loss january february march april may june july august september october november december total dollar_figure big_number big_number big_number big_number big_number big_number the letter warned henley that the information in the letter did not reflect any gambling activity for which she did not use her casino player’s card would be affected if she had used her casino player’s card incorrectly consisted of mere approximations was designed only for marketing purposes and should be used only to support her own records a statement from the hard rock casino in biloxi reported that for henley’s casino player card the estimated win loss for was dollar_figure for slots the statement showed the following calculations for that amount coin in coin out jackpots estimated win loss dollar_figure dollar_figure dollar_figure dollar_figure coin in refers to amounts paid_by henley to the casino coin out and jackpots refer to amounts paid_by the casino to henley therefore the statement showed that henley had an estimated loss of dollar_figure equal to coin out of dollar_figure plus jackpots of dollar_figure minus coin in of dollar_figure during henley had a joint bank account the statements for this account show that some withdrawals from the account were made at the location of the two casinos the case was tried in mobile alabama in its brief filed after the trial the irs conceded that henley is entitled to a wagering-loss deduction of dollar_figure it stated that after taking this concession into account the amount of the deficiency is dollar_figure and the amount of the penalty is dollar_figure the following table reflects the computations of taxable_income that are consistent with the dollar_figure deficiency amount and compares those computations to the computations of taxable_income reflected on henley’s return and in the notice_of_deficiency 2amounts are rounded to the nearest dollar return notice_of_deficiency dollar_figure gross_income above-the-line deductions big_number ' adjusted_gross_income big_number standard_deduction itemized_deductions n a personal-exemption deduction big_number ' taxable_income big_number dollar_figure big_number big_number n a big_number big_number correct_tax tax reported on return ' deficiency big_number big_number big_number big_number big_number irs litigating position dollar_figure big_number n a big_number big_number big_number big_number big_number big_number henley concedes that she had dollar_figure of unreported gambling income the same amount calculated by the irs in the notice_of_deficiency using the forms w-2g but contends that she sustained at least that amount in wagering losses she contends that these losses are substantiated by the letter from the boomtown casino which she contends indicates that her net losses from that casino were dollar_figure the statement from the hard rock casino which she contends indicates that her net losses from that casino were dollar_figure and her bank statements which show bank withdrawals at the casinos discussion gross_income is defined as all income from whatever source derived sec_61 adjusted_gross_income equals gross_income minus certain deductions known as above-the-line deductions sec_62 taxable_income for taxpayers who itemize deductions is equal to adjusted_gross_income minus itemized_deductions minus the personal-exemption deduction sec_63 one itemized_deduction is the deduction under sec_165 for any loss for taxpayers who take the standard_deduction taxable_income is equal to adjusted_gross_income minus the standard_deduction minus the personal- exemption deduction sec_63 for tax_year the standard_deduction for a taxpayer filing as single was dollar_figure see sec_63 instructions for form_1040 u s individual_income_tax_return the amount of income_tax depends on the amount of the taxpayer’s taxable_income sec_1 in summary taxable_income is computed as follows taxpayers who itemize deductions taxpayers who take the standard_deduction gross_income above-the-line deductions ' adjusted_gross_income itemized_deductions personal-exemption deduction personal-exemption deduction ' taxable_income gross_income above-the-line deductions ' adjusted_gross_income standard_deduction dollar_figure ' taxable_income the code does not set forth specific rules for determining income and losses for gambling activity except that sec_165 provides that l osses from wagering transactions shall be allowed only to the extent of the gains from such transactions for nonprofessional gamblers such as henley the deduction for losses from wagering transactions is an itemized_deduction see 939_f2d_874 9th cir aff’g in part rev’g in part on other grounds tcmemo_1989_390 briseno v commissioner tcmemo_2009_67 sec_6041 requires any business that makes a payment of dollar_figure or more to report the payment on an information_return to the irs under regulations of the department of the treasury section a temporary income_tax regs fed reg date provides that any business that makes a payment of dollar_figure from slot-machine play must file an information_return with the irs showing the name of the winner the date of the payment and the amount of the payment the amount of the payment for this purpose is not reduced by the amount wagered id para b winnings and losses from any other wagering transactions are not taken into account id subpara the information_return to be used is a form w-2g id para c fed reg date the taxpayer bears the burden of proving that the determinations in the notice_of_deficiency are in error tax ct r pract proc a the notice_of_deficiency sent to henley did not allow her a wagering-loss deduction therefore under the general_rule stated above henley has the burden of proving her entitlement to such a deduction as one exception to this general_rule sec_7491 places the burden_of_proof on the irs with respect to any factual issue relating to liability for tax if the taxpayer maintained adequate_records satisfied the substantiation requirements cooperated with the irs and introduced credible_evidence with respect to the factual issue although neither party alleges the applicability of sec_7491 we conclude that the burden_of_proof has not shifted to the irs with respect to the wagering-loss deduction therefore henley bears the burden of proving that she is entitled to such a deduction because the irs has conceded that she is entitled to a deduction of dollar_figure she must prove entitlement to a deduction exceeding this amount sec_6001 and the regulations promulgated thereunder require taxpayers to maintain records sufficient to permit verification of income and deductions sec_1_6001-1 income_tax regs under the cohan_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deduction bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his or her own making and allow the deduction to that extent 39_f2d_540 2d cir however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 245_f2d_559 5th cir the court has employed the cohan_rule not just to estimate deductible expenses but to estimate deductible wagering losses see 3henley does not contest the determination in the notice_of_deficiency that she had dollar_figure of unreported gambling income therefore we need not discuss the burden-of-proof rules that would be applicable to a challenge to this determination 68_tc_867 like an estimate of expenses an estimate of wagering losses can be made only if there is a basis for making the estimate 322_f2d_78 5th cir aff’g tcmemo_1962_19 with these propositions in mind we must determine whether henley has satisfied her burden of proving that she is entitled to the claimed wagering-loss deduction mentioned above henley did not maintain a diary or any other contemporaneous record reflecting her losses from wagering during the taxable_year at trial henley did not testify to any specific wagering losses she incurred during the taxable_year however in an attempt to substantiate her wagering losses she offered into evidence the letter from the boomtown casino the letter was received into evidence by the court the letter contained various warnings about the reliability of the information in the letter including that the information did not cover gambling activity for which henley did not use her player’s card henley did not testify that she always used her player’s card when gambling at the boomtown casino or the hard rock casino in her brief she concedes that not using her player’s card might have affected the reliability of the casinos’ information the letter from the boomtown casino is unreliable and we give it no weight henley also offered into evidence to substantiate her wagering-loss deduction the statement from the hard rock casino purporting to estimate the amount of henley’s loss at the casino this statement was received into evidence this statement is also on its face merely an estimate furthermore it is apparent that it includes only gambling activity for which henley used her player’s card the statement is unreliable and we give it no weight we have taken into consideration henley’s testimony and the documents she offered into evidence although the court acknowledges that henley most likely had some wagering losses during the year we are unable to determine either with specificity or by estimating the amount of those losses on the basis of the record at hand we conclude that she has failed to satisfy her burden_of_proof on this issue see rios v commissioner tcmemo_2012_128 aff’d 586_fedappx_268 9th cir mayer v commissioner tcmemo_2000_295 aff’d 29_fedappx_706 2d cir see also zielonka v commissioner tcmemo_1997_81 therefore we are unable to allow any deduction for gambling_losses in an amount greater than that conceded by the irs the irs’s concession of dollar_figure is apparently based on withdrawals made at the casinos from henley’s joint bank account during this concession seemingly rests on the assumption that all such withdrawals were then wagered in slot machines we would not rely on this assumption henley or the other owner of the joint account could have redeposited some of the money withdrawn or the withdrawn money could have been spent on something other than slot machines however we do not second guess the reasons a party makes a concession we hold that henley is entitled to an itemized_deduction for wagering losses in the amount of dollar_figure the amount of the irs’s concession to reflect the foregoing decision will be entered for a deficiency of dollar_figure and a sec_6662 penalty of dollar_figure
